  Case 2:17-cv-00163-PLM-MV ECF No. 20 filed 04/23/20 PageID.406 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION

PRASHAN GUNASEKERA,                          )
                         Plaintiff,          )
                                             )      No. 2:17-cv-163
-v-                                          )
                                             )      Honorable Paul L. Maloney
CHIPPEWA COUNTY WAR MEMORIAL                 )
HOSPITAL, INC.,                              )
                    Defendant.               )
                                             )

                                      JUDGMENT

      The Court has confirmed the arbitration award, effectively resolving all pending

claims. As required by Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT

ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: April 23, 2020                                    /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge
